Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed 9/2/2022 has been entered.  Claim 31 was amended.  Claims 31-35 are under examination.

	Applicant’s amendment has necessitated a new rejection.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/2022 has been entered.
 
New Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 31-35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Overbeek et al. (US 6,730,733; published May 4, 2004) in view of Rosa et al. (US 2007/0207927; published September 6, 2007) and in further view of Racheva et al. (Conversion of polyolefin wax to carbon adsorbents by thermooxidation treatment, Bulgarian Chemical Communications, Volume 46, Special Issue A, pg.129-133, 2014), Bedane et al. (Development and evaluation of a guayule seed processing system, Industrial Crops and Products 31 (2010) pages 378-384) and Devisetty et al. (published February 28, 2013).
Applicant’s Invention
Applicant claims a method of increasing the wear resistance of coated seed comprising subjecting seed to surface treatment with P60 commercial sanding paper for 20 minutes, applying a seed coating composition comprising one or more water-insoluble polymers with a Tg of at least 70 degrees Celsius, one or more additional polymers with a Tg of less than 10 degrees Celsius, in a ratio of 5:1 to 1:2; a binder comprising styrene acrylic polymer and a wax and again 3 weeks afterward, wherein the ratio of wax to water-insoluble polymer is 1:20 to 1:1.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Overbeek et al. teach aqueous polymer coatings which comprise components dispersed in water which is a combination of a hard acrylic polymer having a Tg not more than 30 degrees Celsius and a soft acrylic polymer having a Tg of at least 35 degrees which have uv-radiation curability (abstract).  The polymers provide good dispersion stability, and chemical and solvent resistance (column 1, lines 1-21).  The MFT is preferably less than 35 degrees Celsius (column 2, lines 29-32).  The soft polymers have a Tg that ranges from 35-125 degrees Celsius, the soft polymers have a Tg that ranges from -60 to 30 degrees celsius and the ratio of soft polymer to hard polymer is 3:7 to 9:1 (limitation of ratio of polymers; column 6, line 57 through column 7, line 5).  The aqueous composition is used in various applications including with other additives including fungicides, surfactants, waxes and anti-freeze agents (limitation of claim 34; column 17, lines 27-33).  The preferred combination is an emulsion having a first polymer with a Tg of 85 degrees and a second polymer with a Tg of 3 degrees Celsius (column 18, column 15-41).  

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Overbeek et al. does not teach a polyethylene wax, increasing the wear resistance of seed or that the ratio of wax to water insoluble polymers is 1:50 to 1:1.  It is for this reason that Rosa et al. is joined.
Rosa et al. teach a method of coating seeds to allow for flowability of the seed during planting [0001].  Seeds are further treated with polymer coatings comprising a combination of polymer binders and synthetic polyethylene waxes to facilitate plantability [0010-12].  The amount of wax is from 12.5-30% of the total binder which allow for ratios of wax to polymer from 1:8 to 1:3.33, however amounts can be varied depending on types of seeds and at all temperatures and percent weights [limitation of claim 35; 0016-17].  Seeds are coated with one or more actives including fungicides [0020].
Overbeek et al. does not teach a polyethylene wax of formula (CH2)nH2 where n is 50-100.  It is for this reason that Racheva et al. is joined.  
Racheva et al. teach methods of converting plastic waste via thermal cracking into useful products and polyethylene bags converted to polyolefin wax of formula (CH2)nH2 where n is 50-100 at high temperature (page 129).  
Overbeek et al. does not teach surface treating seed with P60 sanding paper for 20 minutes prior to application of the seed coating composition. It is for this reason Bedane et al. is joined.
Bedane et al. teach a method of increasing seed germination by subjecting seed to a rough surface threshing mechanism (abstract).  The threshing belt used emery cloth with a grade surface of P80 and P60 which processes seed with minimal damage (page 379, paragraph 2 of section 2.1; page 384, paragraph 1). 
Overbeek et al. do not teach a binder comprising styrene acrylic polymer.  It is for this reason that Devisetty et al. is joined.
Devisetty et al. teach a suspension concentrate composition comprising abscisic acid and a plant growth regulator to crop seeds (abstract).   A preferred suspension concentrate includes 0.5% Atlox Metasperse, a styrene acrylic polymer, which acts as a surfactant and also serves as a crystal growth inhibitor, dispersant, wetting agent or penetrant ([0097]; Tables 1 & 10).  
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Overbeek et al. and Rosa et al. both teach polymer coatings comprising polymers and fungicides.  Rosa et al. and Racheva et al. both teach polyethylene waxes.  Overbeek et al. and Bedane et al. both teach methods of improving seed plantability.  Overbeek et al. and Devisetty et al. both teach aqueous polymer acrylic formulations.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Overbeek et al., Rosa et al. Racheva et al., Bedane et al. and Devisetty et al. to increase wear resistance of seed by applying a polymer/wax composition with at a ratio of wax to polymer of 1:8 to 1:3.33 after surface treating the seed with P60 sanding paper with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Overbeek et al., Rosa et al. and Racheva et al. to improve the plantability of seed because combining polymers with polyethylene wax of formulation (CH2)nH2 aid in providing flowability to the seeds being planted and allow for the reuse of polyethylene from waste to be converted to useful products.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Overbeek et al. and Bedane et al. to include sanding the seed with P60 sanding paper in order to improve seed germination with minimal damage.  Furthermore, one of ordinary skill would have been motivated at the time of the invention to combine the teachings of Overbeek et al. and Devisetty et al. to include styrene acrylic polymer because Devisetty et al. teach it acts as a surfactant crystal growth inhibitor, dispersant, wetting agent or penetrant in aqueous seed coating formulations.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285. The examiner can normally be reached Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELLE D. SULLIVAN
Examiner
Art Unit 1617

/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617